

116 HR 5692 IH: To direct the Secretary of Transportation to issue regulations to modify the gross combination weight rating of a vehicle covered under Group B, and for other purposes.
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5692IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mr. Gohmert introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue regulations to modify the gross combination
			 weight rating of a vehicle covered under Group B, and for other purposes.
	
 1.Commercial motor vehicle groupsNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to revise section 383.91(a)(2) of title 49, Code of Federal Regulations, to increase the gross combination weight rating for a single vehicle covered under Group B to 30,001 pounds.
		